DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an ALLOWABILITY NOTICE in response to applicant’s claims filed January 21, 2019.  Claims 1-25 are pending review in this correspondence.

Drawings
The drawings were received on January 21, 2019.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of reference fails to disclose or fairly teach:
The flow cytometry method of claim 1, comprising:
subjecting to first flow cytometry evaluation a screening target set of screening target fluid samples comprising a dilution series of screening sample fluid stock diluted at a plurality of dilution 10factors, wherein the subjecting to first flow cytometry evaluation comprises: flowing each said screening target fluid sample through the investigation zone of the flow cytometer and in the investigation zone subjecting each said screening target fluid sample to the investigation excitation radiation, detecting the response radiation from the investigation zone and generating for 15each said screening target fluid sample a flow cytometry result including a said quantification indication for the target particles for the screening target fluid sample, and storing the flow cytometry results for the screening target set in computer 
The system of clam 19 comprising:
a flow cytometer operable to flow a fluid sample through a flow cytometry investigation zone subjected to investigation excitation radiation and to detect and measure response radiation from the 20investigation zone and to determine and output a flow cytometry result including a quantification indication of target particles with particular particle attributes in each said fluid sample; a memory to receive and store the flow cytometry results and including a said flow cytometry result for each of a screening target set of a plurality of screening target fluid samples, each said screening target fluid sample comprising a screening sample fluid stock for flow cytometry evaluation for the target 25particles and the plurality of screening target fluid samples comprising a dilution series of the screening sample fluid stock diluted at a plurality of dilution factors; a graphical user interface comprising a display to present to a user a results listing corresponding to the flow cytometry results stored in the memory and a user input device to receive from a user a selection of the flow cytometry results from the results listing;  30a screening assay module executable by a processor to configure the processor to: access the memory to retrieve the flow cytometry results for the screening target set based on a first screening selection that is selected by the user from the results listing, -68-Attorney Docket No.: 50911-00076PATENT calculate corrected quantification indications of the target particles for at least a plurality portion of the screening target fluid samples of the first screening selection representing multiple dilution factors, calculate a fit of the 
The system of claim 20, comprising:
a flow cytometer operable to flow a fluid sample through a flow cytometry investigation zone 25subjected to investigation excitation radiation and to detect and measure response radiation from the investigation zone and to determine and output a flow cytometry result including a quantification indication of target particles with particular particle attributes in the fluid samples; a memory to receive and store the flow cytometry results and including a said flow cytometry result for each of a screening target set of a plurality of screening target fluid samples and for each of a 30screening control set with at least one screening blank .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        May 17, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798